OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the case remitted to Supreme Court with direction to dismiss the action as moot.
This action is for a declaration as to the obligation of the insurer to defend appellant in an underlying tort action. Nothing in the submissions of the parties suggests that the intervening settlement of the tort action has not rendered the issues in the declaratory judgment action moot.
Any agreement or understanding the parties may have reached not to disclose to our court the fact or circumstances of such settlement, relating as the settlement does to the continuing viability of the appeal, will be disregarded. The attorneys for litigants in our court have an obligation to keep the court informed of all such matters pertinent to the disposition of a pending appeal and cannot, by agreement between them, foreclose its disposition on the ground of mootness or otherwise predetermine the scope of our review.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, without costs, and case remitted to the Supreme Court, Madison County, with directions to dismiss the action as moot in a memorandum.